DETAILED ACTION
Summary
The Office Correspondence is in response to the After Final Consideration Program request filed on 25 March 2021, regarding the Zhu, et al. application.

Claims 22, 23 and 25-35 are pending and have been fully considered. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tsz Lung Yeung, Representative for the Applicant, on 2 April 2021.

The application has been amended as follows: 

In claim 22, the limitation, “wherein the atomic percentage of iron element in the iron-based amorphous alloy is 65% to 84%,” is deleted.

In claim 23, the limitation, “wherein the atomic percentage of iron element in the iron-based amorphous alloy is 65% to 84%,” is deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant independent claims 22 and 23 is a published paper by I. Paseka, et al. (“Hydrogen evolution and hydrogen sorption on amorphous smooth Me-P(x) (Me = Ni, Co, and Fe-Ni electrodes”, Electrochimca Acta, 42(2) p. 237-242, Jan 1997; hereinafter, “Paseka”).  Paseka teaches electrode compositions matching those recited in instant claims 22 and 23 (8th – 10th entries, Table 1).  However, Paseka recites that the electrodes are formed via electrolytically prepared, and therefore, cannot be made as a ribbon, which is required in each of instant claims 22 and 23.  Claims 22 and 23 are thus allowable.
Regarding instant independent claim 25, the closest prior art reference is the previously cited published patent application filed in China by Haifeng, et al. (CN 102070236 A; hereinafter, "Haifeng").  However, Haifeng does not teach or suggest any alloy compositions that match the recited groups within the instant claim.  Thus claim 25 is allowable.
As to independent claim 26, no prior art reference was found that taught or suggested an iron-based amorphous alloy having an iron atomic percentage between 40% and 84% used as an electrode, immersed in a wastewater, with a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	4 April 2021